Citation Nr: 1205669	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  03-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.

(Whether an April 7, 2011 decision of the Board of Veterans' Appeals, which denied entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 for hospitalization from November 2, 2006, to November 4, 2006; entitlement to an extension of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 beyond May 1, 2007; and, entitlement to an effective date earlier than May 1, 2002, for the award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint should be revised or reversed on the grounds of clear and unmistakable error will be the subject of a separate Board decision.)



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 2002.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint and assigned a 20 percent rating, effective May 1, 2002.  The Veteran appealed the assignment of the 20 percent rating to the lumbar spine disability.

In a March 2006 decision, the Board assigned an initial 40 percent rating to the service-connected degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint.  A timely appeal of that decision was filed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2007 memorandum decision, the Court vacated the Board's decision which assigned a 40 percent rating to the service-connected degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint and remanded this issue to the Board for compliance with directives that were specified by the Court.  A timely appeal of the December 2007 Court decision was filed to the United States Court of Appeals, Federal Circuit (Federal Circuit).  In a May 2008 decision, the Federal Circuit affirmed the Court's December 2007 decision.  Thus, the issue of entitlement to an initial rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint was remanded to the Board for readjudication.

The issue of entitlement to an initial rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint; was remanded by the Board in January 2009 and June 2010.  The issues of entitlement to an initial rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint and entitlement to a TDIU were remanded by the Board in April 2011.  

The Board notes that in a submission from the Veteran received in April 2010, the Veteran alleged clear and unmistakable error (CUE) in the denial of an increased rating for service-connected degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint.  The issue of entitlement to an increased rating for service-connected degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint was remanded by the Court for readjudication, and a decision has not been issued by the Board to date.  Thus, the Veteran's motion for CUE consideration is premature and not ripe.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO/AMC failed to readjudicate the issues on appeal and failed to issue a Supplemental Statement of the Case as instructed in the April 7, 2011 Remand and another remand is necessary.

The issues of entitlement to an initial rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint, and entitlement to a TDIU were remanded by the Board on April 7, 2011, to obtain the Veteran's treatment records from the University of Texas Southwestern Medical Center, and to afford the Veteran a VA examination to assess the current level of his lumbar spine disability.  

In May 2011, the Veteran underwent a VA examination to assess the severity of his lumbar spine disability.  In May 2011, the Veteran submitted copies of his treatment records from the University of Texas Southwestern Medical Center.  The RO/AMC, however, failed to readjudicate the issues on appeal and failed to issue a Supplemental Statement of the Case.  Thus, a Remand is necessary.

The Veteran is seeking a TDIU rating based on service-connected disabilities.  Service connection is in effect for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint, rated 40 percent disabling; (currently in appellate status); degenerative joint disease, right elbow with olecranon bursitis, rated 10 percent disabling; tinnitus, rated 10 percent disabling; degenerative joint disease, left forefoot, with hallux valgus and strain, rated noncompensably disabling; bilateral hearing loss, rated noncompensably disabling; hypertension, rated noncompensably disabling; residuals of laceration, left finger, rated noncompensably disabling; scar, right long finger, residual of laceration, rated noncompensably disabling; and, residuals of laceration, left index finger, rated noncompensably disabling.  His combined evaluation is 50 percent from May 1, 2002.

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2011).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341.  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Rating boards should submit to the Director, Compensation and Pension service, for extra- schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In the present case, the percentage requirements of the regulation for a TDIU have not been satisfied and thus the issue falls under the purview of § 4.16(b).  Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability.  

Compensation ratings are based upon the average impairment of earning capacity.  To accord justice in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

The May 2011 VA examiner stated that the Veteran has not worked since his worker's compensation injury in 2005 and this is due to chronic back pain and radiated leg pain on the left lower extremity.  The examiner noted that while the Veteran was able to tolerate work prior to the 2005 injury, it was the opinion of the examiner that he simply shifted the L4 and L5 discs known to be present into a position where they impinged on the spinal nerves exiting at those levels as a result of the work related injury.  The examiner opined that this was an aggravation of a previously existent injury which is service-connected.  The examiner opined that the shifting of the degenerated discs at these two levels would have occurred eventually given time regardless of the type of work that the Veteran was engaged in.  Thus, all of his current spinal disability is due to his service-connected injury.  

The Board finds that there is sufficient evidence to warrant referral of the Veteran's claim to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  Appropriate action to develop the record in this regard is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration in accordance with § 4.16(b).  Such a determination should address whether his service-connected disabilities preclude the Veteran from participating in gainful employment for which he is qualified.  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  The Under Secretary for Benefits or the Director, Compensation and Pension Service, should then determine whether his degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint (rated 40 percent disabling) warrants extraschedular consideration per § 3.321(b).  The opinion(s) should set forth and discuss criteria to be considered for higher ratings and the findings as to whether or not such criteria have been met.  It is not necessary for the Director to consider an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for any of his other service-connected disabilities.  

2.  After completion of the above, the RO should readjudicate entitlement to an initial rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint, to include under 38 C.F.R. § 3.321(b)(1), and entitlement to a TDIU, to include under 38 C.F.R. § 4.16(b).  Such readjudication should also include consideration of the evidence received subsequent to the April 7, 2011 Remand, to include the May 2011 VA examination report, records from the University of Texas Southwestern Medical Center, and any other submissions of the Veteran.  If either of the benefits are not granted in full, the Veteran should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


